Brown, J.
The supplies -for which this action is Drought were provisions furnished, at Bergen Point, New Jersey, to the steward, in accordance with the master’s orders; and all belong to the class of necessaries. The captain was running the barge on an agreement with the owners that he should have $60 per month and find the crew and provisions. The libelants, who kept a grocery store at Bergen Point, had no knowledge or notice of this arrangement, as in the case of The Wm. Cook, 12 Fed. Rep. 919, and hence were not bound by it. The John Farron, 14 Blatchf. 24, reversing 7 Ben. 53; The S. M. Whipple, 14 Fed. Rep. 355; The India, Id. 476.
The libelant testified that the supplies were furnished on the credit of the vessel; and upon all the circumstances I do not think there is sufficient evidence to rebut this testimony, or the legal presumption that the supplies, being furnished in a foreign port, were furnished upon the credit of the vessel, as well as of her owners. The Secret, 15 Fed. Rep. 480; The Plymouth Rock, 7 Ben. 448; The E. A. Baisley, 13 Fed. Rep. 703; The E. A. Barnard, 2 Fed. Rep. 712, 714; The Grapeshot, 9 Wall. 129, 136.
The libelants must, therefore, have judgment for the value of the goods furnished, amounting with interest to $33.45, with costs.